UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-1766



MCDONALD’S CORPORATION,

                                                  Plaintiff - Appellee,

          versus


DAT DO,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-00-1592-A)


Submitted:   October 4, 2001                 Decided:   October 11, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dat Do, Appellant Pro Se.      David Harold Dickieson,         BUCHANAN
INGERSOLL, P.C., Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dat Do appeals from the district court’s order granting

McDonald’s motion for summary judgment.   We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

McDonald’s Corp. v. Do, No. CA-00-1592-A (E.D. Va. filed Apr. 30,

2001; entered May 2, 2001). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2